IN THE
                        TENTH COURT OF APPEALS



                               No. 10-20-00020-CR

                         IN RE JOHNNY P. WARREN


                              Original Proceeding



                         MEMORANDUM OPINION

      Johnny P. Warren’s Petition for Writ of Mandamus, filed on January 15, 2020, is

denied.

                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed March 4, 2020
Do not publish
[OT06]